STATON, Justice,
concurring in result.
I concur in the result reached by the majority. However, I write separately to address the question the majority wishes to save for another day: whether Ind. Trial Rule 53.2 applies in post-conviction proceedings. I believe it necessary to address this question because it is apparent that court clerks need guidance in making the determinations required by Ind. Trial Rule 53.1(E).
As noted by the majority, there are two “lazy judge” rules. The first, T.R. 53.1, allows a cause of action to be withdrawn and a special judge appointed where a court fails to set a motion for a hearing or rule on a motion within thirty days. However, T.R. 53.1(B)(4) expressly provides that a court is not bound by these time limits when the cause is a petition for post-conviction relief. Recognizing this limitation, Williams instead argues that he was entitled to the appointment of a special judge under the second “lazy judge” rule.
T.R. 53.2 provides that a cause may be withdrawn and a special judge appointed when a trial court fails to determine an issue of fact or law within ninety days of taking a cause under advisement. Unlike T.R. 53.1, this rule does not expressly include an exception for petitions for post-conviction relief. Thus, Williams contends that he could seek the appointment of a special judge where the post-conviction court did not rule upon his petition within ninety days of taking the matter under advisement. I disagree.
Application of T.R. 53.2 in the manner suggested by Williams would allow those seeking post-conviction relief to circumvent T.R. 53.1. We are required to construe the Rules of Trial Procedure together and harmoniously if possible. Rumfelt v. Himes, 438 N.E.2d 980, 983 (Ind.1982). T.R. 53.1(B)(4) makes clear that the thirty-day “lazy judge” rule is not to apply in post-conviction cases. This exception for post-conviction cases means a petitioner may not have a cause withdrawn and a special judge appointed merely because the post-conviction court has delayed its ruling, regardless of the length of the delay. Allowing a petitioner to obtain a special judge under T.R. 53.2 because he had to wait more than ninety days for a ruling would defeat the purpose of this exception. Therefore, reading both “lazy judge” rules in conjunction mandates the conclusion that *1156T.R. 53.2 is not available to petitioners for post-conviction relief.
Because I would affirm the denial of Williams’ petition for post-conviction relief, I concur in the result reached by the majority.